         Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 1 of 17 PageID #:1
             flf you need additional space for ANY section, please attach an additional sheet and reference that section.l



                                  UNITED STATES DISTRICT
                              FoR rHE NoRTHERN DrsrRr.r
                                                                                    (
                                                                                    ;$Y#Nors                F I L E D
                                                                                                                    JUil 0 22021w
                                                               )
                                                               )
                                                                                                                                 ,*[Y[8U*'
                                                               )                                          .[H8Utl,E
Plaintiff(s),                                                         1.21-cv42952
                                                                      Judge: Martha M. Pacold
u',,pdAT"                                                             Magistrate Judge: M. David Weisman


   oHtCn&o,il, g60slc(
Defendant(s).



                         COMPLAINT OF EMPLOYMENT DISCRIMINATION

 L    This is an action for employment discrimination.

 2.   The   plaintiff is          Y[8,
                                  e               rf/]   il/                                                                   of the

 county     of                  cook                                  in the state of               &(.
 3.   The defendant is                    e fr47                                                                             , whose

 street address     is +S{t               KOSf n'e X , ,/ 116 .

 @itg     0l( ftAO              @ountfl          LaP*                (state)       Ql.              @D t6o st?
 (Defendant's telephone          number) (_) -
 4.   The   plaintiff sought employment or was employed bythe defendant at (street address)

      qtTf            lrosilreil         , /re.                                         @ity)     cf//e,ttO
      (countyl       Ooo    k         1rtx"1 9,( -                 Qw coael      f6 O 9/ ?




             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.0612712016
         Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 2 of 17 PageID #:2
             [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




5.       The      plaintiff lcheck one        boxT

         (a) tr               was denied employment by the defendant.

         (b) tr               was hired and is still employed by the defendant.

         (c) V                was employed but is no longer employed by the defendant.

6.       The defendant discriminated against the plaintiff on or about, or beginning on or about,
         (month)          06                  ,@ay)__Ql_,(year) 2o.2                     [.
7.1      (Choose         paragraph      7.1   or   7.2, do not complete both.)

         (a)       The defendant is not a federal govemmental agency, and the plaintiff
                   lcheck one boxf frhas Whas not filed a charge or charges against the defendant

                   asserting the acts of discrimination indicated in this complaint with any of the

                   following government agencies:

                   (i)        E   the United States Equal Employnent Opportunity Commission, on or about

                              (month)                       (day)-                (year)-.
                   (ii) E the Illinois Department of Human Rights, on or about
                              (month)                       (day)-                (year)-.
         (b)       If   charges were     fledwith      an agency indicated above, a copy of the charge is

                   attached.       E   Yes,   E    No, but plaintiff will file a copy of the charge within 14 days.


         It is the policy of both the Equal Employment Opportunity Commission and the Illinois

         Department of Human Rights to cross-file with the other agency all charges received. The

         plaintiff       has no reason to believe that this         policy was not followed in this            case.




7.2      The defendant is a federal goveflrmental agency, and

         (a)            the   plaintiff previously filed    a   Complaint of Employment Discrimination with the

             ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l
Rev.0612712016
                                                                    2
          Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 3 of 17 PageID #:3
                  [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




          defendant asserting the acts of discrimination indicated in this court complaint.

                            E Yes (month)                                    (day)_             (year)

                            E   No, did not file Complaint of Employment Discrimination

          (b)               The plaintiff received a Final Agency Decision on (month)

                            (day)                 (year)

          (c)               Attached is a copy of the

                            (i) Complaint
                                 -        of Employment Discrimination,

                                E Yes          EI No, but a copy will          be filed   within    14 days.

                            (ii) Final Agency Decision

                                E Yes E N0, but a copywill be filed within 14 days.

8.        (Complete paragraph                 I only if defendant is not afederal governmental                    agency.)

          (a)          tr       the United States Equal Employment Opportunity Commission has not

                                issued a Notice of Right to Sue.

          (b)      tr       the United States Equal Employment Opportunity Commission has issued

                                a   Notice of Right to Sue, which was received by the plaintiff on

                                (month)                          (day)_                (year)_                 a copy    of which

                                Notice is attached to this complaint.


9.        The defendant discriminated against the plaintiff because of the plaintiff s lcheck only

          those that apply):

          (a) d O*"                 (Age Discrimination Employment Act).

          (b)          V    Color (Title VII of the Civil Rights Act              of   1964 and42 U.S.C. $1981).



                  [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

P.ev.0612712016

                                                                         3
         Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 4 of 17 PageID #:4
              [f    you need additional space for ANY section, please attach an additional sheet and reference that section.]




         (c) tr         Disability (Americans with Disabilities Act or Rehabilitation Act)

         (d) Sl'National Origin (Title VII of the Civil                      Rights Act      of   1964 and42 U.S.C. $1981).

         (.) V          Race (Title     VII of the Civil Rights Act of            1964 and42 U.S.C. $1981).

         (0tr           Religion (Title VII of the Civil Rights Act of 1964)

         (e) tr         Sex (Title     VII of the Civil Rights Act of 1964)


10.       If the defendant is a state, county, municipal (city, town or village) or other local

         governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

         national origin (42 U.S.C. $ 1983).


11.      Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims

         by 28 U.S.C.$1331, 28 U.S.C.$13a3(a)(3), and 42 U.S.C.$2000e-5(f)(3); for 42

         U.S.C.$1981 and $1983by42 U.S.C.$1988; fortheA.D.E.A.by42 U.S.C.$l2ll71' forthe

         Rehabilitation Act, 29 U.S.C. $ 791.


t2.      The defendant lcheck only those that applyl
         (a)     tr
                failed to hire the plaintiff.

         0)  d         terminated the plaintiff s employment.

         (c) tr        failed to promote the plaintiff.

         (d)     tr    failed to reasonably accommodate the plaintiffs religion.

         (e)     tr    failed to reasonably accommodate the plaintifPs disabilities.

         (0 tr         failed to stop harassment;

         (g)     tr    retaliated against the plaintiff because the plaintiff did something to assert rights
                       protected by the laws identified in paragraphs 9 and 10 above;

         (h)     tr    other (specify):


               [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.0612712016
                                                                      4
         Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 5 of 17 PageID #:5
               [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




13.                                                                          trrl 7/O A'/
         The facts suDoortins the olaintiff s claim of discrimination are as follows:
         ?tfitNTlFtr"rlhuKJ f/tnr /4ert oF Af/e/fl' &/se frr,?t
          Tooft ?t4cE        t o f rEr+ frr rurlVe / Pfr fe pA,o/,2//     i'yrtrail
       irtlfr
          , *onl/
              i
        /'/ f ?ez
                           / 4ilrt
                   461 f€Rf/ /r,
                                    t 4lw
                                                /l/7r FF r /tz
                                             otc? T0 flf ,46 E /JV7a
                                                .k t-t
                                                                         -ve
                                                                 --?77 f FU
                                                                                    a'-                                         4
         rl &nRr'r (o   tt Qcr{ //lv O/./ /YEp           BT fnr(i tz. //€k/tu/A
                      7O - frrc           PZ€rfi            E           a tlRr rC-q?
        4 {,O
           LrOTes  /t troA      frQ, E    rrt Fe( //t/ n O i/  p6 u //t,



t4.      IAGE DISCRIMINATION ONLYI Defendant knowingly, intentionally, and willtully
         discriminated against the plaintiff.

15.      The        plaintiff demands that the case be tried by a jury.                E    Yes   [l   No

16.      THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
         fcheck only those that apply)

         (a)           E    Direct the defendant to hire the plaintiff.

         (b) E              Direct the defendant to re-employ the plaintiff.

         (c)           E    Direct the defendant to promote the plaintiff.

         (d) E              Direct the defendant to reasonably accommodate the plaintiff s religion.

         (e)           E    Direct the defendant to reasonablV accomp;ffiffi7laintiff s disabilities.

         (0            E   Direct the defendant to (sppcifyy               ?rt ?      H,/4€s ;o
                                                                                        ,Aa
                         FO P          /&
                                  Z€4 k/ rrart                                                  "zltrttc- 7/e//'
                          ,4oT ra rftilo7mrt;                                      € r tC17, otrttt 4ra-ar!rfu.t-'/
                                                                      /
               [fyou    need additional space forANY section, please attach an additional sheet and reference that section.]

Rev.0612712016
                                                                       5
         Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 6 of 17 PageID #:6
               [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




         (e)           n        If available, grant the plaintiff appropriate injunctive reliel lost               wages,
                                liquidated/double damages, front pay, compensatory damages, punitive
                                damages, prejudgment interest, post-judgment interest, and costs, including
                                reasonable attorney fees and expert witness fees.

         (h)           fI       Grant such other relief as the Court may find appropriate.




                      iff   s   name)

            1064o RAooKC                                L/'               qPn        cq
         (Plaintiffl s street address)

               /uHl c ,/eo
         (cit,    k r,0&D                            (State) g'/ .             (ztP)      €ohtr

         (Plaintiffstelephonenumber)                   &0\- /QO ' tq35

                                                                                     Date:        06     -o2 - 4o4/




               [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06127/2016
                                                                      6
         Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 7 of 17 PageID #:7




                                                             06.01.21.




United States District Court                        Joanne Kaminski

For The Northern District Of ll.                     10640 Brooks Ln. Apt.C4

                                                     Chicago Ridge, ll. 50415



Re: Racial Discrimination

     @   former employer
     "DART"

7575 Kostner Ave. Chicago, ll. 560514



l, Joanne Kaminski, have been an employee of      " Paramount Staffing Temporary
Empoyment Agency, located @ 10137b, South Harlem Ave., Chicago Ridge, ll.

Since 01..07.2020.



I   was sent out to a one job assignment from which I did resign.

On April t'1,   zOZt.l did accept another job assignment @ "Dart" ,located @ 7575
Kostner Ave., Chicago, lL 560514.



ldid work second shift there from 7pm-Tamfor 2 months, working over 40 hours
a week.



The "DART" @ the above mentioned location makes 'SOLO" paper cups and

Paper plates.
        Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 8 of 17 PageID #:8




The above mentioned co. is run and owned by Puerto Ricans and African
Americans.



Since mine employment with them was through temporary employment agency
named above other "Paramount staffing" employees of different ages, races,
national origins other then mine work @ that specific location, and that can be
found out through their employee attendance !og, and "KRONOS" swipe in/out lD
card system.



Iwas let know of mine termination with them through Jose Gutierrez,on-site-
manager for "Paramount Staffing" @ the above mentioned location. His mobile
p h.# : 7 7 3-57 4-195 1, off ce p h .# : 7 7 3-284-051,4, f ax # : 7 08-929 -4620.
                          i




No reason for mine job termination was given to me at all.



I   did work there as a packer of "SOLO' paper plates.



lnitially, for the first week of mine work there, I was told to run a one plates
making machine, and then on a second week of mine work there, they did
increase mine workload to run a two separate plates making machines to which          I




did consent.



Younger then me Puerto Ricans and African -americans were/have been
contiously given lighter work loads over me.



A young guy, an African-american named "Kendall", l'm not sure of his job @
"DART", I guess a supervisor for 7p-7a shift always had me work harder than
other non-white, non-polish empoyees by having me disinfect/sanitize in and out
        Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 9 of 17 PageID #:9




 plates making machines, conveyor belts, sweep concrete production floor with
 brooms while other employees were standing around, chit-chatting, putting on

 Smirks/sneers; laughing @ me. When I asked him "why don't you have other
 workers to do the same /",he shrugged it off, let it in one ear and right out the
 other, and walked away multiple times avoiding/ignoring anymore of mine
 questions.



 !was given a "WRY LOOK" from other African-americans overheads/superiors as
 to deduce: what I was doing there, me being of white race and them of a black
 one.



 I   strongly believe in AMERICAN JUSTICE SYSTEM, AND THAT lT WILL BE CARRTED
 OUT.



 Thank you for you attention to this matter, as dealing with this matter has given
 me a lot of "aches and pains".


                                            THANK YOU,

                                      Joanne Kaminski.
                                              t /vFOi
 W4 / rY7/FFJ c7uTfrcf
                                                       24trt'r7
t, (   ttr4,t   :
                    rilo,w   o 2 t/    go
                                         7T:"/     '
?. P/. 4 in          ffoS ^ x    /'/   D ! tVsf
Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 10 of 17 PageID #:10




                                        \t.,.''.


 S,r* rs           1''l4t   .*           ux{L

  'F€*rrt,e^r/l,


                                   D,ur.
Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 11 of 17 PageID #:11




                          TRANSLATION FROM THE POLISH LANGUAGE
             Doma Centers. Inc. 10144 S. Roberts Rd* Palos Hills IL 60465. Ph.: 708-9744441

                                            Emblem of Poland
                                         REPUBLIC OF POLAND

VITAL STATISTIC BUREAU in RADZTLOW
Province of lomrynskie
No 20/1988                                             Radzilow, dated 1988.07.20

                               MARRIAGE CERTIFICATE
T.      INTORMATIONREGARDINGPERSONSCONTRACTINGIYIARRIAGE:
                       MAN                WOMAN
     L LastName:     PIETRAKA           KAMINSKA
     2. Name(s):                Dariusz   Krzysztof                 Joanna
     3. FamilyName:             PIETRAKA                            KAMINSKA
     4. Marital status:         single                               single
     5. Date of Bir*r:          September0S,1962 -                   February 11,1967
     6. Place of Birttr:
     7. Place ofResidence:
                                9l{ryfq:--:-
                                     J
                                       'E'
                                3l DeminPl.,
                                                :--_,,---*
                                             Wethersfield.Conn-
                                                                     rydzitolh
                                                                     Okrasid
                                                                            L1
                                rro ^
                                USA        II


U.         INFORMATTON REGARDING DATE AI\TD PLACE OF MARRIAGE:

     1.    Date: twentieth day of   July nineteen hundred eighty eight    --:-
     2.    Place: RADZILOW

M.         INFORMATION REGARDING PARENTS:

     A.    X'ATHER

     l. LastName:              PIETRAKA                          KAMINSKI
     2. Name(s):               Jozef   -_---                     Henryk
     3. FamilyName:            PTETRAKA                          KAMINSKI

     B. MOTHER
     1. LastName:             PIETRAKA                              KAMINSKA
     2. Name(s):              Maria                                Marianna
     3. FamilyName:           ZALEWSKA                             RUTKOWSKA

rV.        NAME USED AFTER MARRIAGE                :


      1.   MAN:                 PTETRAKA
      2. WOMAN:                 PIETRAKA
      3. CHILDREN:              PIETRAKA
     Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 12 of 17 PageID #:12




V.             INFORMATION REGARDING WITNESSES                       :



         1. LastName:               WISNIEWSKI ---------------           PIETKUN..
         2. Name:                   Kazimierz                            Jadwiga-----

VI.     NOTES:          NONE

Signatures of people taking vowels and witnesses:

I   J   D xiusz Krzysztof Pietraka                                   l-lladwiga Pietkun
l-l     Joanna Kaminska                                             /-/ Wisniewski Kazimierz

I attest that people mentioned in the part I field today in front of me, agreement to enter the
marriage.

                                                               Manager of Vital Statistic Bureau
                                                            /-lKrystyna Czaplicka, signature illegible

ADDITIONAL NOTES:


The consistence of the above Statement with the contents of Marriage Certificate is hereby
confirmed.

Place for treasury stamp: four treasury stamps; three 30zl each and one 10021,




    One       round Seal of Vital Statistic Bureau in Radzilow with National Emblem.


                                                             Manager of Vital Statistic Bureau
                                                        Krystyna Czaplicka /-/ signature illegible

    CERTIFICATION OF TRANSLATION
    I, Bozena Koszarek, depose and state that I am fluent in English and Polish, that I am competent to
    translate between those two languages, and that the attached translation, the original of which is in the




                                                           Doma Centers Inc
                                                           10144 S Roberts Rd. Palos Hills IL 60465
                                                           Ph.708-974-4441


    Signed and sworn before                        December, 2020



                                                                    MARTA GADZIALA
                                                                     OFFICIAL SEAL
                                                                Notary Public, State of lllinois
                                                                 My Commission Expires
                                                                     April 10, 2023
     Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 13 of 17 PageID #:13




                                NOTARIZED TRANSI,ATION
                        EMBL.EMOF FOLA}.ID, THE REPUBLJC OF POL{I{D

OffiCE OF CIVIL AFFAIRS IN Re&ilow
DISTRIC'T tmzynsme
NR 25 Rrdzilorv, DATED Febrorry 1& f967


                          COMPI,EIE GOPY 9F BIRIU CERTIFICATE


I. Information oonerning c,hil*

       l.      NAIvIE:
            LA,ST                         KAITIINSKA
       Z. HRSTNAME:                       JOAI\{NA
       3. SEX:                            FEMALE
       4. DATE OF BIRTH:                  trEBRUARY 11,196?
       5. PLj.CE OF BIRTH:                RADZILOW

tr. Infomation      coffining prents:

                                    TATWER                             MOTHER

                                    I(rmhski                           Keminska
l.   I^ast name
                                        Henryk                         Merienna
2. First name
                                                                      Rutkowski
3. Maidenname
                                 Augustz3,1941                     S€ptcnbcr 27,19tl;5
4. Date     ofbirth
                                   Sbiecieuitr                          Okresin
5. Place of    birft
6. Address     wh                       Okrasin                         Olresin
   child was born


III.   Information           person {instfurion) repo*ing birth:

I .First and last rrnme: Krunsro llnnnvx
2.Residentional ddress: oKRAsrN

IV. Remarks: In        pertll-Fa&er               wes chenged to     s0krasin'
     Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 14 of 17 PageID #:14




Additional Notes: married to a citizen Pietraka Dariusz Krzysztof or,20.07.1988 in Vital
Statistic Bureau in Radzilow file no 2011988


One round Seal of    Vital Statistic Bureau in Radzilow with National Emblem

Place for treasury stamp:



The consistence of the above Statement with the contents of Birth Certificate is hereby
confirmed.




                             Radzilow,                .. dated, 1997.08.07



                                                    Manager of Vital Statistic Bureau
                                            mgr Grazyna Wielkiewicz,/ - / signature illegible



CERTIFICATION OF TRANSLATION

I, Bozena Koszarek, depose and state that I am fluent in English and Polish, that I am competent to
translate between those two languages, and that the attached translation, the original of which is in the
Polish language, is a qomplet",l*-, and correct translation to the best of my knowledge and ability.

                      [uni -            ,,      Mq.ltaa,v,        il,hto
                                                  Doma Centers Inc
                                                  10144 S Roberts Rd. Palos Hills   IL 60465
                                                  Ph.708-974-4441



 Signed and sworn before me this 28th day of December, 2020


          IIto*\*-
            Notary Public
                            AW
                            -l
            Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 15 of 17 PageID #:15



                       TRANSLATION FROM TTIE FOIJSH LAI{GUACE
                DOMA Centers. 10144 S. Roberts Rd.. Palm Hills. IL 60465. tel. 708 974 4441




                                      Emblem: POLISH EAGLE
                                       Polish People's Republic

VITAL STATISTIC BUREAU iN RADZILOW
Province   of lomzynskie
No 25                                                     Radzilow,    datd   FebruarY 18, 1967

                                    BIRTH CERTIFICATE

T. DATA CONCER}IING            CIIILD

1. LastName:            KAMINSKA
2. Name(s):             Joanna
3. Sex:                 Female:-
4. Date of Birth:       eleventh day    of Febnrary nineteen     hundred sixty seven

5. Place   ofBirth:     RADZILOW

II. DATA CONCER}IING PAREI{TS

                            Father                                          Mother
l. LastName             KAMINSKI                                    KAMINSKA
2. Name(s)              Henryk                                      Marianna
3. Family Name                                                      RUTKOWSKA ...-...
4. Date of Birth      August 23,1941                               September 27,1945
5. Place of Birth     Swiecienin                                    Okmsin
6. Place of Residence Olaasin .--                                   Okrasin

III. DATA CONCER}IING            PERSON (INSTITUTION) REPORTING BIRTH

 1.First and LastName (Narne of the Institution): Kaminski Henryk
2. Place of Residence: Okrasin ---

                                                                                 * Okrasin"
IV. NOTES: In part II, item 7- Father deleted' Swiecienin" and entered


                                                  Signature of the person reporting Birth
                                                         l-l
                                                           Kaminski H.

                                                  Manager of Vital Statistic Bureau
                                                       /-/ J. Rejno
    Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 16 of 17 PageID #:16




CERTIFICATION OF DISSOLUTION
OF MARRIAGE/ CERTIFICATE OF
CHANGE OF NAME rD€L€4RE1/. s.'e4
                                          STATE OF CONNECTICUT
                                             SUPERIOR COURT

JUDICIAL DISTRICT OF TOLIAND AT ROCI(/ILLE DOCKET NO. FAOO 0073275 S

NAME OF CASE Ftair{itrv. oeoenaan0                                                    DATE OF JUDGMENT
PIETRAKA, JOANNE V. PIETRAKA, DARIUSZ                                                            January 22,2AOi
                              eEcTlnN I -!.-FPTtFlllATlfrN OF ilSqfil lmON OF IIARRIiAGE



This is to ertifr/ that Jr.dge Ktaczak of the Superbr Court, on the Date of Judglnent shown
abo\re, dissolved the maniage of Joanne Pietraka and Dariusz Pietraka and decreed and
declared said persons to be single and unmanied'

                               SECTION ll - CERTIFICATE OF GHANGE OF I'IAME


(pro[rire c*range oil narne irfrmaibn only srhele the ptrty concemed tequests that any c*uttgp of rwne $anted as part ol tfle
dissotdion be shmn on this document.)

As part of the dissolution of maniage, the name of the Plaintiff was changed
From Pietraka to Kaminski.

                                            SECTION III . CERNFrcATION



         Certification of Section lonlY                            lN WTNESS \ rI-IEREOF I have hereunto
                                                                   set my hand and affixed the seal of said
                                                                   court
                                                                   on: (pate)


                                                                   SIGNED       (Adm. Assistart )



  K       Certffication of Sections tand ll                        lN \MTIIESS \IIfrIEREOF l hateiherbunfo
                                                                   set my hand and affixed $e seal !f sdld
                                                                   court              /      i
                                                                   on,   i*,      //z e/oi
Case: 1:21-cv-02952 Document #: 1 Filed: 06/02/21 Page 17 of 17 PageID #:17
